The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 26, 2014

                                     No. 04-13-00750-CR

                                       Larry CASTRO,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR0307A
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
      Appellant’s second motion to stay disposition is granted. This appeal will not be submitted
for decision by the court before August 6, 2014, unless appellant files a motion to dismiss the
appeal.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court